Case: 21-20439     Document: 00516417581          Page: 1    Date Filed: 08/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          August 3, 2022
                                   No. 21-20439                           Lyle W. Cayce
                                                                               Clerk

   Ricky Dockery,

                                                            Plaintiff—Appellant,

                                       versus

   Texas Department of Criminal Justice,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CV-966


   Before King, Elrod, and Southwick, Circuit Judges.
   Per Curiam:*
          An employee of the Texas Department of Criminal Justice sued his
   employer, alleging it had failed to promote him due to his race, which is
   African American. A jury returned a verdict for the defendant, and the
   plaintiff moved for a new trial and alleged that extrinsic influence unfairly
   prejudiced the jury. The district court denied his motion for a new trial. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20439      Document: 00516417581             Page: 2   Date Filed: 08/03/2022




                                     No. 21-20439


   REMAND for fact-finding on whether there were extrinsic influences and
   retain jurisdiction.
              FACTUAL AND PROCEDURAL BACKGROUND
          Ricky Dockery is an African American male who has worked for the
   Texas Department of Criminal Justice (“TDCJ”) for more than thirty years.
   In March 2014, Dockery resigned from his position as Assistant Plant
   Manager of the Beto-Sign Plant and retired. Dockery’s retirement was short-
   lived, though, and he returned to the employ of TDCJ in December 2014 as
   an Industrial Specialist III. Less than a year later, TDCJ had a vacancy in
   Dockery’s old position of Assistant Plant Manager, and Dockery applied for
   the job.
          Dockery alleged a subsequent saga of mismanagement and
   malfeasance, in which he ultimately was not awarded the job of Assistant
   Plant Manager. Dockery believed that this failure to promote was due to his
   race, and he filed an Equal Employment Opportunity Complaint internally
   with the TDCJ and a Charge of Discrimination with the Equal Employment
   Opportunity Commission. Two years later, TDCJ again posted the position
   as open, and, again, Dockery applied but was not selected for the job.
          In 2018, Dockery sued TDCJ in the United States District Court,
   Southern District of Texas, alleging racial discrimination in violation of 42
   U.S.C § 1981 and Title VII of the Civil Rights Act of 1964. The district court
   held a jury trial, and the jury returned a verdict for TDCJ. Following the
   verdict, Dockery filed a motion for new trial and attached an affidavit from
   one of the jurors. Dockery alleged several errors in his motion for a new trial,
   but raises only one issue on appeal: whether the district court abused its
   discretion in refusing to grant the motion for a new trial without an
   evidentiary hearing because extrinsic evidence alleged in the juror affidavit
   influenced the jury, rendering the trial unfair.




                                          2
Case: 21-20439      Document: 00516417581           Page: 3    Date Filed: 08/03/2022




                                     No. 21-20439


                                  DISCUSSION
          A district court’s denial of a motion for a new trial is reviewed for
   abuse of discretion. See Williams v. Manitowoc Cranes, L.L.C., 898 F.3d 607,
   614 (5th Cir. 2020). The baseline presumption “in any trial” is that of “jury
   impartiality.” United States v. Ruggiero, 56 F.3d 647, 652 (5th Cir. 1995). The
   presumption may be overcome, though, by showing prejudice through
   “evidence that extrinsic factual matter tainted the jury’s deliberations.” Id.
   (quotation marks and citation omitted). Upon a “colorable showing of
   extrinsic influence,” it is a court’s responsibility to “investigate the asserted
   impropriety,” and a new trial is warranted upon the introduction of extrinsic
   evidence” into the jury room “unless there is no reasonable possibility that
   the jury’s verdict was influenced by the material that improperly came before
   it.” Id. (quotation marks and citation omitted).
          At the same time, a court’s ability to inquire into a jury’s deliberations
   is sharply constrained by Federal Rule of Evidence 606(b). See id. at 652.
   Federal Rule of Evidence 606(b) provides that “‘[d]uring an inquiry into the
   validity of a verdict,’ evidence ‘about any statement made or incident that
   occurred during the jury’s deliberations’ is inadmissible.”           Warger v.
   Shauers, 574 U.S. 40, 43 (2014) (quoting Fed. R. Evid. 606(b)(1)). The
   rule, though, has three exceptions, and allows testimony “about whether . . .
   (A) extraneous prejudicial information was improperly brought to the jury’s
   attention; (B) an outside influence was improperly brought to bear on any
   juror; or (C) a mistake was made in entering the verdict on the verdict form.”
   Fed. R. Evid. 606(b)(2).
          Taken together these propositions support the following:
          Post-verdict inquiries into the existence of impermissible
          extraneous influences on a jury’s deliberations are allowed
          under appropriate circumstances so that a juryman may testify
          to any facts bearing upon the question of the Existence of any



                                           3
Case: 21-20439     Document: 00516417581          Page: 4   Date Filed: 08/03/2022




                                   No. 21-20439


          extraneous influence, although not as to how far that influence
          operated on his mind.
   Llewellyn v. Stynchcombe, 609 F.2d 194, 196 (5th Cir. 1980) (quotation marks
   and citation omitted).
          In his motion for a new trial, Dockery alleged that there were two
   instances of extrinsic influence on the jury, and he presses these again on
   appeal. First, Dockery alleged that a member of the jury worked for the State
   of Texas — though not with the TDCJ — and warned other jurors that Texas
   was paying for a retirement pension as well as for Dockery’s regular pay as a
   current employee, in effect “double-dipping.” Second, Dockery alleged that
   one of the other jurors “was directly influenced by his wife’s opinions in
   deciding in favor of TDCJ,” and that the juror “told [the jury] that his wife
   (not a juror) discussed with him how important a ‘management pipeline’ was
   to an employer” making him “inclined to vote in favor of TDCJ.” Both
   statements were supported by the juror’s affidavit.
          The district court identified “improper outside influence by a juror”
   as one of the issues raised in Dockery’s motion for a new trial. The district
   court, though, only addressed one of the alleged instances of allegedly
   improper external influence in the order, and even this discussion was
   limited:
          Plaintiff contends a juror’s experience working for Texas
          Health & Human Services impermissibly influenced his
          opinion and the opinion of other jurors. The fact that a juror
          has relevant experiences to the case does not necessarily mean
          he violated his obligation to decide this case based on the
          evidence and the law as the Court gave it. After reviewing the
          Motion, the court finds that the evidence is insufficient to
          support a finding that the juror’s conduct was an impermissible
          influence, amounting to jury misconduct.




                                        4
Case: 21-20439      Document: 00516417581          Page: 5    Date Filed: 08/03/2022




                                    No. 21-20439


   The district court neither explicitly addressed the use of the juror’s affidavit
   to establish a question of improper extrinsic influence nor discussed the
   possibility that the juror’s comments about a conversation with his wife
   might have constituted such improper extrinsic influence.
          Dockery argues that he has done enough to make a “colorable showing
   of extrinsic influence” on the jury’s verdict and that this “obligated the
   district court to address the issue.” He asserts that “the district court erred
   by failing to investigate [Dockery’s] colorable allegations of improper
   extrinsic influence,” and urges us to remand to the trial court for an
   evidentiary hearing.
          In response, TDCJ argues that the affidavit should never have been
   considered as it undermines Rule 606(b), and that even if the district court
   did consider the affidavit, “juror discussion of personal past experience is not
   ‘extrinsic’ evidence that requires a new trial.”
          We agree with the TDCJ as to the juror who discussed his knowledge
   of state employment.        A jury’s discussion of “extraneous general
   information,” so long as it was not prompted by an outside source, is not an
   extrinsic influence as described in the exceptions to Rule 606(b). There is no
   outside source when a juror discusses his own life experiences. The juror who
   discussed his understanding of employment by the State of Texas was simply
   doing what jurors do — discussing the evidence in terms of personal
   experiences. “It is of course the very stuff of the jury system for the jury to
   exercise its collective wisdom and experience in dissecting the evidence
   properly before it; and in this process the cross-pollination of opinion,
   viewpoint, and insight into human affairs is one of the jury’s strengths.”
   United States v. Howard, 506 F.2d 865, 866 (5th Cir. 1975) (quotation marks
   and citation omitted).




                                          5
Case: 21-20439      Document: 00516417581          Page: 6    Date Filed: 08/03/2022




                                    No. 21-20439


          In a more recent precedent, we found no abuse of discretion when a
   trial court denied a motion for a new trial based on jurors’ considering
   “extraneous general information” against the court’s explicit instructions
   not to do so. United States v. Brito, 136 F.3d 397, 414 (5th Cir. 1998). We
   held that this did not violate Rule 606(b) and the district court did not abuse
   its discretion because “there [was] nothing to suggest this information was
   brought to the jury’s attention by an outside source.” Id.
          The other reported juror statement could be interpreted as meaning
   an outside source provided information that affected one juror’s decision. A
   juror allegedly stated “that his wife (not a juror) discussed with him how
   important a ‘management pipeline’ was to an employer” and that “[a]fter
   this conversation, he told [the jury] he was voting in favor of TDCJ.” The
   affidavit certainly could be clearer, but to us the best interpretation is that
   during a break in deliberations, perhaps when the juror was home at night,
   the couple discussed the case and the juror’s wife made her comment
   implying that promoting through the current employee “pipeline” was
   important. We so interpret because the affiant swears that the other juror
   stated that it was “[a]fter this conversation [that] he told us he was voting in
   favor of TDCJ.”
          We have stated already that a “colorable showing of extrinsic
   influence” requires that a district court investigate. Ruggiero, 56 F.3d at 652.
   There was enough in the affidavit about a juror who spoke to his wife to
   require an investigation. Certainly, in this 17-pararaph affidavit, there were
   many allegations. We are identifying only one, but it is an important one.
   With respect, the district court abused its discretion by not investigating. In
   this case, it would require clarification of what actually happened and a
   decision as to whether “there is no reasonable possibility that the jury’s
   verdict was influenced by the material that improperly came before it.” Id.
   (quotation marks and citation omitted).



                                          6
Case: 21-20439      Document: 00516417581          Page: 7    Date Filed: 08/03/2022




                                    No. 21-20439


          We will remand so that the district court may conduct an evidentiary
   hearing that will allow the court to make findings as to whether a juror
   discussed the case with his wife after the trial began. We have recently held
   that in a criminal case, comments made to a juror by outside parties about
   issues relevant to the trial are extrinsic influences. See United States v.
   Jordan, 958 F.3d 331, 334–39 (5th Cir. 2020). The same applies here.
          The relevant fact to be found is whether an extraneous influence acted
   on one or more jurors. Should the district court find that unnamed juror did
   speak with his wife about the trial while it was occurring, the court should
   examine (1) “the content of the extrinsic material,” i.e., the conversation; (2)
   “the manner in which it came to the jury’s attention”; and (3) “the weight
   of the evidence” in favor of the verdict in order to determine if there was “no
   reasonable possibility” that the verdict was influenced by the extrinsic
   material. See Ruggiero, 56 F.3d at 652–53 (quoting United States v. Luffred,
   911 F.2d 1011, 1014 (5th Cir. 2014)). The inquiry should not explore “how
   far that influence operated” on any testifying juror because that would
   “probe the mental processes of jurors.” Llewellyn, 609 F.2d at 196 (quoting
   Mattox v. United States, 146 U.S. 140, 149 (1892)). If there were outside
   influences on the jury, the party who urges upholding the verdict must rebut
   a presumption of prejudice. See Ruggiero, 56 F.3d at 652.
          After an evidentiary hearing, the court should submit a supplemental
   order setting forth its findings. We REMAND and maintain jurisdiction.




                                          7